Citation Nr: 1125462	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  07-12 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of asbestos exposure and occupational hazard.

2.  Entitlement to service connection for a bilateral hip disorder, claimed as secondary to service-connected left and right knee disorders.

3.  Entitlement to service connection for a bilateral ankle disorder, claimed as secondary to service-connected left and right knee disorders.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from September 1983 to September 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Winston-Salem, North Carolina.  In July 2010, the Board remanded the appeal for further development.  In a January 2011 rating decision, the RO granted service connection for osteoarthritis and degenerative disc disease of the lumbar spine, assigning a 10 percent rating effective September 2, 2003.  Thus, the issue of entitlement to service connection for a lumbar spine disorder is no longer before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the July 2010 remand, the Board requested that the RO afford the Veteran a VA examination to determine the etiology of any current hip or ankle disorder.  The examiner was asked to provide an opinion addressing whether it is at least as likely as not that any current hip or ankle disorder is related to the Veteran's period of active service, or is caused or aggravated by the service-connected knee disorders.

The Veteran underwent a VA examination in August 2010.  However, the examiner did not fully address the questions posed by the Board.  In this regard, the examiner stated that the Veteran's bilateral hip pain and ankle disorder are not caused by or a result of his service-connected knee problems or military service but rather are due to his being 75 pounds overweight.  The Board observes that this opinion does not adequately address the issue of aggravation.  In this regard, the Veteran has asserted that he is overweight due to his service-connected knee disorders.

The Board also requested that the RO afford the Veteran a VA examination to determine the etiology of any lung disorder.  The examiner was asked to provide an opinion as to whether the Veteran has a lung disorder and, if so, to indicate whether any such disorder is related to asbestos exposure or an environmental hazard.

The Veteran underwent a VA examination in August 2010; however, the examiner did not fully address the above questions.  In this regard, the examiner provided a diagnosis of mild restrictive disease with mild decrease in diffusing of unknown etiology, and stated that there was no evidence of asbestosis.  Although the examiner indicated that the Veteran does not have a lung disorder due to in-service asbestos exposure, no opinion was provided with respect to whether he has a lung disorder due to any other in-service environmental hazard.  

Given the above, the RO should obtain an addendum from the August 2010 VA examiner that addresses the above points.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should forward the Veteran's claims file to the examiner who provided the August 2010 examination report (or a suitable substitute if this individual is unavailable) for an addendum.  The examiner is requested to answer the following questions:

Is it at least as likely as not that any current hip or ankle disorder, to include bursal type calcification at the right acetabulum, right posterior calcaneal enthesophyte, and small bone island in the left calcaneus, was aggravated (permanently worsened beyond its natural progression) by the service-connected knee disorders?  In rendering this opinion, the examiner should comment on the Veteran's assertions that he is overweight because of his service-connected knee disorders.

Is it at least as likely as not that any current lung disorder, to include mild restrictive disease, is related to service, to include exposure to environmental hazards?

The rationale for all opinions expressed should be provided.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

2.  Thereafter, the RO should readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

